Citation Nr: 1517570	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-24 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right shin strain.

2.  Entitlement to an initial rating in excess of 10 percent for left shin strain.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1987 to July 1991.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

When this case was before the Board in May 2014, it was remanded for further development.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

In a statement submitted in April 2015, prior to the promulgation of a Board decision, the Veteran informed VA that he desired to withdraw his appeal for initial evaluations in excess of 10 percent for right and left shin strain.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for evaluations in excess of 10 percent for a right and left shin strain have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In April 2015, the Veteran's representative submitted correspondence indicating the Veteran's desire to withdraw his appeal for evaluations in excess of 10 percent for right and left side shin strains.  Consequently, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for those benefits, and it must be dismissed.


ORDER

The appeal for an initial evaluation in excess of 10 percent for right shin strain is dismissed.

The appeal for an initial evaluation in excess of 10 percent for left shin strain is dismissed.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


